Title: From George Washington to Peter Scull, 15 April 1779
From: Washington, George
To: Scull, Peter



Sir
Head Quarters Middle Brook 15th April 1779

Inclosed you have the Commission of Major Howell of the 2d New Jersey Regt who resigned the 7th instant—Be pleased to fill up the Vacancy with the eldest Captain in the line and send forward the Commission. The Captain Lieutenant of the Regiment from which the Captain is taken to succeed Major Howell will be intitled to a Company—be pleased also to make out and send a Commission for him—one for the Officer succeeding to the Capt. Lieutenancy and one for the Ensign to be promoted to a Lieutenancy—in consequence of the above.
Lieut. Colo. Grosvenor’s (of Connecticut) Commission is to be dated 13th March 1778 and Lieut. Colo. Johnsons the 15th April 1778.
The arrangement of the 2d Connecticut Regt is not yet compleated. I am &.
P.S. I return you the Commissions of six Ensigns of the 11th Virginia Regt to be amended, they all having the Rank of 2d Lieuts. Instead of the word such after the words to take rank as, insert second Lieutenant and the Comms. will be sufficient—I also inclose the Commn of Ensign John Eppes Scott resigned 13th Decemr 1778.

